Order filed April 14, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00104-CV
                                   ____________

                        JOE Y. ROGERS, III, Appellant

                                        V.

  SANDRA ROGERS MILLER, AS INDEPENDENT ADMINISTRATOR
  WITH WILL ANNEXED OF THE ESTATE OF JOE Y. ROGERS, JR.,
                        Appellee


                  On Appeal from County Court at Law No. 4
                          Williamson County, Texas
                    Trial Court Cause No. 17-0461-CP4A

                                   ORDER

      Appellant’s brief was due March 19, 2020. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before May 13,
2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.